DETAILED ACTION
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0017, the Brief Description of Fig. 1A does not define "HFD".
Paragraph 0022, define "Ration" as show in Fig. 4.
Paragraph 0023, define "Ration" as show in Fig. 5.
Paragraph 0024, define "Ration" as show in Fig. 6.
Paragraph 0025, define "Ration" as show in Fig. 7.
Paragraph 0026, define "Ration" as show in Fig. 8.
Paragraph 0027, define "Ration" as show in Fig. 9.
Paragraph 0028, define "Ration" as show in Fig. 10.
Paragraph 0029, define "Ration" as show in Fig. 11.
Paragraph 0042, line 2, "mice were induced by fed with high-fat diets" should be "chronic kidney disease was induced in mice by feeding with high-fat diets".
Paragraph 0045, several instances of "when be induced to have chronic kidney disease by fed with HFD" is unclear.
Paragraph 0047, "The amount of the urine albumin-to-creatinine ration of each urine sample from each group of mice was obtained by the gotten number of the urine protein and the creatinine" is unclear.
Paragraph 0048, several instances of " induced to have chronic kidney disease by fed with HFD" is unclear.

Paragraph 0052, at the end, "statistically significantly differences" should be "statistically significant differences".
Paragraph 0053, several instances of " induced to have chronic kidney disease by fed with HFD" is unclear.
Paragraph 0054, several instances of " induced to have chronic kidney disease by fed with HFD" is unclear.
Paragraph 0055, several instances of " induced to have chronic kidney disease by fed with HFD" is unclear.
Paragraph 0056, several instances of " induced to have chronic kidney disease by fed with HFD" is unclear.
Paragraph 0057, several instances of " induced to have chronic kidney disease by fed with HFD" is unclear.
Paragraph 0058, several instances of " induced to have chronic kidney disease by fed with HFD" is unclear.
Paragraph 0059, several instances of " induced to have chronic kidney disease by fed with HFD" is unclear.
Paragraph 0060, several instances of " induced to have chronic kidney disease by fed with HFD" is unclear.
Paragraph 0066, at the end, "ingredients can further use in" is unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating kidney disease in a subject (mice) on a high fiber diet (HFD) by administration of live Parabacteroides goldsteinii bacteria daily for ten weeks, does not reasonably provide enablement for treating chronic kidney disease in a subject on a non-high fiber diet (regular chow) by administration of live Parabacteroides goldsteinii bacteria for ten weeks. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation. Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
	The nature of the invention - method of treating chronic kidney disease, reducing the gene expression level of MCP-1, IL-lfi, COL3A1, or COL6A1, enhancing the gene expression level of ACAA2, PPAR-y, CPT1, or PGC-la in kidney tissues, comprising administering a composition comprising an effective amount of Parabacteroides goldsteinii bacterium to a subject in need thereof, for any length of time (e.g., one day).
	The state of the prior art does not teach that the administration of Parabacteroides goldsteinii bacterium to a subject results in treatment of chronic kidney disease, reducing the gene expression level of MCP-1, IL-lβ, COL3A1, or COL6A1, or enhancing the gene expression level of ACAA2, PPAR-y, CPT1, or PGC-lα in kidney tissues.
	Thus, there is a lack of predictability in the art that the claimed methods utilizing Parabacteroides goldsteinii bacterium will result in the claimed outcomes.
	The amount of direction or guidance present in the instant specification is insufficient for the broad scope of the instant claims, i.e., a subject's chronic kidney disease can be treated by administration of Parabacteroides goldsteinii bacterium no matter what diet the subject maintains, i.e., any non-high fiber diet and dead Parabacteroides goldsteinii bacterium or for any length of time, e.g., once.
	The working examples in the instant specification teach that mice maintained a high fiber diet (HFD) with PBS versus being fed a high fiber diet (HFD) and for ten weeks live Parabacteroides goldsteinii bacterium exhibited effects on glomeruli sclerosis, perglomerular mononuclear leukocyte infiltration, urine albumin to creatinine ratio, blood urea nitrogen, and relative expression ratios of MCP-1, IL-lβ, ACAA2, PPAR-γ, CPT1, PGC-1α, COL3A1, or COL6A1.
	Thus, even with the relative skill of those in the art, the quantity of experimentation necessary to determine what diets other than a high fiber diet, if any, when coupled with administration of live Parabacteroides goldsteinii bacterium for any length of time (e.g., 1 day), may result in treatment of chronic kidney disease, or expression ratios of MCP-1, IL-lβ, ACAA2, PPAR-γ, CPT1, PGC-1α, COL3A1, or COL6A1, constitutes merely an invitation to experiment without a reasonable expectation of success.

Claim Objections
Claim 2 is objected to because of the following:  line 1, "comprising" should be "comprises".  Appropriate correction is required.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 22, 2021